—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered June 19, 1992, convicting him of criminal possession of a controlled substance in the second degree, criminal possession of a controlled substance in the third degree, and Criminally using drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Based on our review of the record, we find the defendant’s statutory right to a speedy trial was not violated (see, CPL 30.30; People v Bolden, 81 NY2d 146; People v Cortes, 80 NY2d 201; People v Palacios, 79 NY2d 897; People v Ali, 195 AD2d 368, lv denied 82 NY2d 804; People v Garrett, 171 AD2d 153). Further, the court did not err when it denied, on the eve of trial, the defendant’s requests for new counsel or to proceed pro se (see, People v Sides, 75 NY2d 822; People v Smith, 68 NY2d 737; People v Davis, 49 NY2d 114; People v Medina, 44 NY2d 199; People v McIntyre, 36 NY2d 10; People v Branch, 155 AD2d 473; People v Moore, 153 AD2d 702; People v Glover, 90 AD2d 776).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Miller, Lawrence and Santucci, JJ., concur.